REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to Applicant’s amendments filed 10/27/2021.
Claims 1-15 and 19-23 are currently pending. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment is to fix a typographical error where the claim following claim 22 is incorrectly labeled as claim 21, where it should be claim 23.
The application has been amended as follows:
Claim 23 (the claim after Claim 22), line 1, “21.” has been changed to –23.--;
Allowable Subject Matter
Claims 1-15 and 19-23 are allowed.
The following is an Examiner’s statement of reasons for allowance of the independent claims: The prior art has been found to disclose related surgical staplers comprising closure, firing, and lockout members (e.g. see previous office action and prior art made of record); however, the prior art fails to disclose the claimed lockout member/lever, coupled with the closure system and the firing system, 
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731